DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Swager et al. (U.S. Publication No. 2015/0247832 A1; hereinafter Swager)
	With respect to claim 1, Takaku discloses a method of sensing a target gas in an environment, the method comprising: measuring a response of a thin-film transistor gas sensor in the environment (see ¶[0134]), wherein the thin-film transistor gas sensor comprises: a semiconducting layer comprising an organic semiconductor [14]; a source electrode [15a] and a drain electrode [15b] configured to define a channel in the semiconducting layer; a gate electrode [12]; and a dielectric layer [13] disposed between the gate electrode and the semiconductor layer, wherein the gate electrode comprises a conducting layer having a surface in direct contact with the dielectric layer and the surface comprises a work function which changes upon exposure to the target gas (see ¶[0111-0113] and ¶[0172]).
	Takaku fails to disclose wherein the target gas is 1-methylcyclopropene.

	The utilization of the conductive structures of Takaku can result in increased selectivity to 1-methylcyclopropene by this platform, as disclosed in Swager (See Swager ¶[0034-0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Takaku and Swager discloses wherein the thin-film transistor gas sensor is a bottom-gate thin film transistor gas sensor (See Takaku Figure 1).
	With respect to claim 4, the combination of Takaku and Swager discloses wherein the gate electrode comprises elemental gold (see Takaku ¶[0172])
	With respect to claim 5, the combination of Takaku and Swager discloses wherein the elemental gold is greater than 50% by weight of the gate electrode (see Takaku ¶[0172] and ¶[0187]; gold creates the electrodes).
	With respect to claim 7, Takaku discloses wherein the dielectric layer comprises an organic material (See Takaku ¶[0126])
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Swager et al. (U.S. Publication No. 2015/0247832 A1; hereinafter Swager) as applied to claim 4 above, and further in view of Inagaki et al. (U.S. Publication No. 2018/0248131 A1; hereinafter Inagaki)
With respect to claim 6, the combination of Takaku and Swager fails to explicitly disclose wherein the gate electrode consists of elemental gold (see ¶[0172] a chromium/gold electrode is disclosed).
	In the same field of endeavor, Inagaki teaches a gate electrode consisting of elemental gold (See ¶[01547]).	The utilization of exclusively elemental gold as taught by Inagaki is a functionally equivalent conductive structure to that of the combination of Takaku and Swager (See ¶[0154]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (U.S. Publication No. 2015/0340624 A1; Takaku) in view of Swager et al. (U.S. Publication No. 2015/0247832 A1; hereinafter Swager) as applied to claim 1 above, and further in view of Bonne et al. (U.S. Publication No. 2006/0174683 A1; hereinafter Bonne)
	With respect to claim 8, the combination of Takaku and Swager discloses wherein the thin film transistor gas sensor is comprised in a gas sensor system (see Takaku ¶[0134]) but fails to disclose a reference thin film transistor.	In the same field of endeavor, Bonne teaches a reference thin film transistor (see Figure 5-6; FET).	The implementation of a second FET to compare the gas sensor TFT to would allow for self-calibration and allow for self-checking of the device (See Bonne ¶[0040-0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the 
	With respect to claim 9, the combination of Takaku, Swager and Boone discloses wherein the reference thin film transistor comprises a gate electrode having a work function that does not change upon exposure to the target gas (See Bonne ¶[0044]).

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 	With respect to arguments, Applicant argues that Takaku fails to disclose the wherein a work function of the surface of the gate electrode changes upon exposure to the target gas. Applicant argues that because Takaku is directed towards a carrier mobility and threshold voltage, Takaku does not address work function. However, based on the disclosure, the work function modification is detected upon a threshold voltage shift upon exposure to the target gas (see Comparative Device 1). Takaku measures changes in threshold voltage (See ¶[0015]). However, the method itself is not directed towards this change, but merely a generic measuring a response of a thin film transistor gas sensor in the environment. There is no limitation indicating as to what the response is pertaining to (i.e., a response to voltage would still apply based on the language of the claim as long as the work function of the surface of the gate electrode can change based on exposure to the target gas, regardless of when that exposure happens), or whether the change in work function is a functional component to the response. Any material that is responsive to the target gas would meet the limitations of the claim as .
	The implementation of Takaku to detect 1-methylcyclopropene as taught by Swager is argued as not motivated to combine as Swager is directed towards a chemiresistor gas sensor. However, the two are not mutually exclusive devices as chemiresistive defines how a device (including a thin film transistor) functions and thin film transistor defines the structural aspects of the device. Swager utilizes functionally analogous materials within the device and one of ordinary skill in the art would appreciate the application of Takaku in a chemresistor gas sensor to detect specifically 1-methylcyclopropene (see Takaku ¶[0134] and Swager ¶[0034-0036]). However, as previously discussed, the work function detection is not defined by the claim as a functional component to the response measured by the method. Applicant’s arguments rely on this functional connection between work function and response, however no such limitation exist within the claim to link the two. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondavalli et al. (U.S. Publication No. 2008/0210987 A1) discloses a gas sensor thin film transistor
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN HAN/Primary Examiner, Art Unit 2818